Citation Nr: 1616978	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969, to include service in the Republic of Vietnam.  The Veteran died in January 2010.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this appeal was subsequently transferred to the RO in Reno, Nevada. 

In January 2010, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In February 2013, the Board remanded this matter for further development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the February 2013 remand, the Appellant primarily contends that the Veteran was exposed to Agent Orange during active service in Vietnam which contributed to or caused his death many decades after his service separation. See Hearing Transcript, generally.  At her hearing before the undersigned, she specifically asserted that the Veteran suffered from various disabilities, including ischemic heart disease (coronary artery disease), cardiac arrest/myocardial infarctions, emphysema, chronic obstructive pulmonary disease (COPD), and posttraumatic stress disorder (PTSD), which ultimately led to his death in January 2010.  The Appellant and her friend testified that the Veteran was treated for heart disease for four or five years at the Reno VA Medical Center.  The Appellant's friend also testified that the Veteran was receiving chest computed tomography tests every three to four months toward the end of his life.

In the February 2013 remand, the Board instructed that the AOJ take appropriate steps to obtain outstanding VA and private treatment records pertinent to the current cause of death claim and obtain a VA addendum medical opinion.  

It appears a search was conducted for VA treatment records dated January 2002 to January 2010, which only resulted in a one-page result.  However, the Veteran was consistently treated at VA Medical Centers.  As noted above, the Appellant and her friend testified that the Veteran was regularly treated at the VA Medical Center in Reno, Nevada, for several conditions.  Indeed, the claims file already contains an April 2009 VA treatment record showing an April 2009 hospitalization and a future appointment scheduled for June 2009.  Moreover, the August 2010 opinion provider discussed VA treatment records dated December 2009 and January 2010 that are not in the claims file.  Other documents in the claims file indicate the Veteran was receiving VA treatment in November 2004, January 2007, and February 2008; such treatment records are also not in the claims file.  Accordingly, under Stegall, the Board finds remand is necessary to obtain a complete copy of VA treatment records from January 2002 to January 2010.  The search should encompass records from any Vet Center and VA Community Living Center as well.

In accordance with the February 2013 remand, the AOJ sent a letter to the Appellant seeking authorization to obtain records from Renown Medical Center and any other private health care provider, and allowing an opportunity to submit records.  The Appellant's hearing testimony suggested that the Veteran was treated at Renown Medical Center prior to his January 2010 hospitalization, and the January 2010 Renown Medical Center hospitalization records reference a January 2009 hospitalization.  It appears the Appellant did not respond to the VA letter regarding records.  While the matter is on remand, the AOJ should provide the Appellant with another opportunity to identify and/or submit outstanding medical records.

In addition, further medical opinion was obtained in May 2013.  However, as there are still clearly outstanding private/VA treatment records, the May 2013 opinion was based upon a less than full/comprehensive review of the claims file and the circumstances surrounding the Veteran's death.  Indeed, the May 2013 opinion provider noted that Sierra Nevada VA Medical Center records were unavailable for the period of 2002 to 2008, that an echocardiogram discussed in the January 2010 Renown Medical Center death summary report was not in the claims file, and that the opinion should be readdressed if additional medical records existed.  As such, remand is appropriate in order to obtain a VA addendum medical opinion after a complete set of the Veteran's treatment records have been obtained and added to the claims file.


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 2002 to January 2010, to include any Vet Center and VA Community Living Center records.

2. Contact the Appellant and/or her service representative and ask them to identify, and complete an authorization for, all non-VA clinicians, who treated the Veteran prior to his death for ischemic heart disease (i.e., coronary artery disease/myocardial infarction), COPD/any other cardio-pulmonary conditions, and PTSD. 

Once signed releases are received, obtain all private treatment records which have not been obtained already, to specifically include any non-duplicative treatment records from the Renown Medical Center dated prior to January 25, 2010.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3. After the above development is completed, then the RO should make arrangements to obtain a medical opinion in order to address the Veteran's cause of death.  

The claims folders, a copy of this remand, and access to all pertinent records on Virtual VA are to be made available for the examiner's review prior to the examination.  The examiner must state the date range of the records reviewed on Virtual VA.  The examiner should answer the following questions: 
(a) Whether the Veteran had underlying ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); and if so, whether it is at least as likely as not that ischemic heart disease caused or contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to produce death?

In so finding, the examiner should specifically address each cause of death listed on the January 2010 death certificate, to include respiratory failure, anoxic brain injury, cardiopulmonary arrest, as well as the notation of "unknown etiology," as an underlying cause. 

(b) Whether it is at least as likely as not there is any relationship between the service-connected PTSD and the cause of the Veteran's death. Specifically, did the PTSD contribute to cause the Veteran's death; or did PTSD contribute substantially or materially to the Veteran's death, combine to cause death, or aid or lend assistance to produce death?

The claims folder and a copy of this remand must be made available to the physician.  The physician should note in the opinion that the claims folder and the remand have been reviewed.  A complete rationale should be provided for each opinion. 

(c) Whether it is at least as likely as not that the Veteran's COPD had its clinical onset during his service or is related to any in-service disease, injury, or event - but especially to his exposure to herbicides/Agent Orange; or, whether, instead, it is more likely his terminal COPD is the result of his long-term history of chronic smoking.

4. Following completion of the above, adjudicate the issue on appeal.  If the decision remains adverse to the Appellant, she and her representative should be provided with a supplemental statement of the case.  Any SSOC issued must consider both the paper claims file and any additional Virtual VA documents not part of the paper claims file.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




